    Case 4:17-cv-00417-SMR-HCA Document 380 Filed 01/22/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF IOWA
C.P.X., AND K.N.X., et al.           )           17-cv-417
                                     )
vs.                                  ) UNRESISTED MOTION TO AMEND
                                     )   REMEDIAL PLAN DEADLINES
GARCIA, TURNER & DAY                 )

      Defendants have conferred with the Monitor and Plaintiffs’ counsel and

propose the following modifications to deadlines to deliverables due under the

Remedial Plan:

      1. The policy on the Intensive Treatment Program is due January 25, 2021

         to Plaintiffs’ counsel and the Monitor. Defendants request a two-week

         extension of time to further refine the policy and to seek technical

         assistance from the Monitor and the Consultant.

      2. Neither the Plaintiffs nor the Monitor object to this request.

      WHEREFORE, Defendants seek to modify the Remedial Plan deadline so

that the initial draft of the ITP Policy is due February 8, feedback from Plaintiffs’

and Monitor would be due 2/15, and the final version is due to the court on

2/22/2021.

                                       THOMAS J. MILLER
                                       Attorney General of Iowa
                                       /s/ Gretchen Witte Kraemer AT0004358
                                       gretchen.kraemer@ag.iowa.gov
                                       Hoover State Office Bldg, 2nd Floor
                                       Des Moines, IA 50319
                                       Tel.: (515) 281-8330 Fax: (515) 281-7219
                                       ATTORNEYS FOR DEFENDANTS

I certify that the attached was filed via CM/ECF on January 21, 2021. /s/ gwk

Service to Plaintiffs’ counsel of record.


                                            1
